¶1 The primary question presented to us in this consolidated review is whether the term “ [i] n a reckless manner,” which appears in the vehicular homicide and vehicular assault statutes, is defined by the “willful or wanton disregard for the safety of persons or property” language of the reckless driving statute. We answer “no” to that question, holding to the well-established definition of the term as “driving in a rash or heedless manner, indifferent to the consequences.” We, therefore, affirm the decision of the Court of Appeals in each of the cases before us.
Alexander, C.J.
I

State v. Roggenkamp

¶2 Michael Roggenkamp was charged in King County Juvenile Court with one count of vehicular homicide and two counts of vehicular assault. The charges stemmed from an incident that occurred in May 2000 at a road intersection near Enumclaw. Then and there a vehicle driven by 16-year-old Roggenkamp struck a vehicle driven by JoAnn Carpenter. When the collision occurred, Roggenkamp was traveling in the wrong lane of traffic at more than twice the speed limit in an attempt to pass another vehicle. Carpenter and a passenger in her car, Andrew Strand, were both severely injured. Another passenger, Carpenter’s son, Michael, died from injuries he received in the accident.
*619¶3 The charges against Roggenkamp were premised on the “in a reckless manner” alternative of the vehicular homicide and vehicular assault statutes.1 In finding Roggenkamp guilty, the trial court determined that driving or operating a vehicle “in a reckless manner” means to “operative] a motor vehicle in a rash and heedless manner, indifferent to the consequences.” State v. Roggenkamp, 115 Wn. App. 927, 935, 64 P.3d 92 (2003).
¶4 Roggenkamp appealed his conviction to the Court of Appeals, Division One, which affirmed. Roggenkamp then sought review by this court, arguing that the trial court erred when it applied the “rash and heedless manner, indifferent to the consequences” language, and did not apply the “willful or wanton disregard for the safety of persons or property” language that appears in the reckless driving statute, RCW 46.61.500(1).2 He contended, alternatively, that a superseding event caused the incident that led to the charges against him and that, therefore, his convictions should be reversed and the charges dismissed. We granted Roggenkamp’s petition for review.

*620
State v. Clark

¶5 Jason Ray Clark was charged in Clark County Superior Court with three counts of vehicular assault. The charges arose out of a June 2001 car crash in Vancouver, Washington in which Clark’s speeding vehicle struck a vehicle driven by Deborah Pratt. Pratt and two of Clark’s passengers were seriously injured in the incident.
¶6 Like the charges against Roggenkamp, the charges against Clark were premised on the “in a reckless manner” alternative of the vehicular assault statute. Injury instruction 10, the trial court indicated that “to operate a vehicle in a reckless manner” means driving in a “rash or heedless manner, indifferent to the consequences.” Clerk’s Papers at 17. The jury found Clark guilty as charged. Clark appealed his convictions to the Court of Appeals, Division Two, asserting for the first time that the trial court erred in instructing the jury that one operates a vehicle “in a reckless manner” if he or she drives in a “rash or heedless manner, indifferent to the consequences.” The Court of Appeals affirmed the conviction. State v. Clark, 117 Wn. App. 281, 71 P.3d 224 (2003). Clark subsequently sought review by this court, again raising the question of whether the jury was properly instructed on the definition of “in a reckless manner.” We granted Clark’s petition for review and consolidated the review with Roggenkamp’s.
II
¶7 The State contends here, as it did at the Court of Appeals, that Clark waived his right to challenge the adequacy of jury instruction 10 by failing to object to the instruction at trial. We reject this argument. Failure to properly instruct the jury on an element of a charged crime is an error of constitutional magnitude which may be raised for the first time on appeal. State v. Stein, 144 Wn.2d 236, 241, 27 P.3d 184 (2001); RAP 2.5(a).
*621III
A. The appropriate definition of “in a reckless manner”
¶8 Roggenkamp and Clark each assert that the trial court applied an erroneous definition of “in a reckless manner” as that term is used in the vehicular homicide and vehicular assault statutes. They would have us hold that the term is defined by the “willful or wanton disregard for the safety of persons or property” language that appears in the reckless driving statute, RCW 46.61.500(1).
 ¶9 We review a question of statutory construction de novo. State v. Votava, 149 Wn.2d 178, 183, 66 P.3d 1050 (2003). Statutory construction begins by reading the text of the statute or statutes involved. If the language is unambiguous, a reviewing court is to rely solely on the statutory language. State v. Avery, 103 Wn. App. 527, 532, 13 P.3d 226 (2000) . Where statutory language is amenable to more than one reasonable interpretation, it is deemed to be ambiguous. State v. Keller, 143 Wn.2d 267, 276, 19 P.3d 1030 (2001) . Legislative history, principles of statutory construction, and relevant case law may provide guidance in construing the meaning of an ambiguous statute. Fraternal Order of Eagles, Tenino Aerie No. 564 v. Grand Aerie of Fraternal Order of Eagles, 148 Wn.2d 224, 243, 59 P.3d 655 (2002) .
1. The definition of “in a reckless manner” as used in the vehicular homicide and vehicular assault statutes is well settled in our case law
¶10 The term “in a reckless manner” is not defined in either the vehicular homicide statute, RCW 46.61.520, or the vehicular assault statute, RCW 46.61.522. Nor is the term defined elsewhere in the motor vehicle code. However, through a series of decisions by this court, a definition of the term “in a reckless manner” for purposes of the vehicular homicide and vehicular assault statutes has evolved and is now well settled. This evolution culminated *622in our decision in State v. Bowman, 57 Wn.2d 266, 270, 271, 356 P.2d 999 (1960), in which we indicated that driving “in a reckless manner” means “driving in a rash or heedless manner, indifferent to the consequences.” (Emphasis omitted.)
¶11 Roggenkamp and Clark each assert that the Court of Appeals has wavered in its application of the definition of “in a reckless manner.” In support of this assertion, they call to our attention three cases in which divisions of that court have applied the “willful or wanton disregard for the safety of persons or property” language of the reckless driving statute to vehicular assault or vehicular homicide cases. See State v. Hursh, 77 Wn. App. 242, 248, 890 P.2d 1066 (1995) (Division One) (vehicular assault); State v. Miller, 60 Wn. App. 767, 773, 807 P.2d 893 (1991) (Division Three) (vehicular homicide); and State v. McAllister, 60 Wn. App. 654, 658-59, 806 P.2d 772 (1991) (Division Three) (vehicular homicide).
¶12 We view the McAllister, Miller, and Hursh decisions as aberrations in the long string of cases, stretching back to 1938, that have rejected defining the term “in a reckless manner” in vehicular homicide and vehicular assault cases as “willful or wanton disregard for the safety of persons or property.” This position finds support in the fact that Division Three of the Court of Appeals implicitly declined to follow its holdings in Miller and McAllister in a later case in which it explicitly rejected a defendant’s contention that “the ‘reckless manner’ element of vehicular assault is the same as the ‘willful or wanton disregard’ element of reckless driving.” State v. Thompson, 90 Wn. App. 41, 47-48, 950 P.2d 977 (1998). In that case, the court held that driving in a “ ‘reckless manner’ . . . means to drive in a rash or heedless manner, with indifference to the consequences.” Id. at 48.
*6232. Principles of statutory interpretation dictate that we not adopt petitioners’ proposed definition of driving “in a reckless manner.”
¶13 The interpretation of driving “in a reckless manner” that petitioners advocate would require us to dismember both the term “in a reckless manner,” as used in the vehicular homicide and vehicular assault statutes, and the term “reckless driving,” as used in the reckless driving statute. We say that because, in order to hold that “reckless” in the term “in a reckless manner” has the same meaning as “reckless” in the term “reckless driving,” we would have to sever the word “reckless” in each of these statutes from the surrounding context and read the word as if it stood alone. We are not inclined to do that because in doing so we would violate fundamental principles of statutory construction.
¶14 A principle consistent with this view is that of noscitur a sociis, which provides that a single word in a statute should not be read in isolation, and that “ ‘the meaning of words may be indicated or controlled by those with which they are associated.’ ” State v. Jackson, 137 Wn.2d 712, 729, 976 P.2d 1229 (1999) (quoting Ball v. Stokely Foods, Inc., 37 Wn.2d 79, 87-88, 221 P.2d 832 (1950)). In Jackson, we applied this principle and held that the word “shelter” in the phrase “food, water, shelter, clothing, and medically necessary health care,” as used in RCW 9A.42.010(1), should not be isolated and analyzed apart from the words surrounding it. Id. In interpreting statutory terms, a court should “ ‘ “take into consideration the meaning naturally attaching to them from the context, and . . . adopt the sense of the words which best harmonizes with the context.” ’ ” Id. (quoting Dermott v. Kaczmarek, 2 Wn. App. 643, 648, 469 P.2d 191 (1970) (quoting 50 Am. Jur. Statutes § 247 (1944))).
 ¶15 In the vehicular homicide and vehicular assault statutes, the word “reckless” is plainly part of the term “in a reckless manner.” By the same token, the word *624“reckless” as it appears in the reckless driving statute is part of the term “reckless driving.” The terms “reckless manner” and “reckless driving” both function as single units of meaning in their respective statutes. In each, “reckless” functions as an adjective. In the vehicular homicide and vehicular assault statutes, “reckless” modifies “manner.” In the reckless driving statute, on the other hand, “reckless” modifies “driving.” Furthermore, “reckless manner” and “reckless driving” are each terms of art unique to the state’s motor vehicle laws that have long been employed by the legislature to describe driving offenses. See, e.g., Laws of 1923, ch. 122, § 2. To carve up the phrases “reckless manner” and “reckless driving” by severing “reckless” from each phrase in order to read it in isolation would clearly violate the dictates of the aforementioned doctrine of noscitur a sociis.3
¶16 Another well-settled principle of statutory construction is that “each word of a statute is to be accorded meaning.” State ex rel. Schillberg v. Barnett, 79 Wn.2d 578, 584, 488 P.2d 255 (1971). “ £[T]he drafters of legislation . . . are presumed to have used no superfluous words and we must accord meaning, if possible, to every word in a statute.’ ” In re Recall of Pearsall-Stipek, 141 Wn.2d 756, 767, 10 P.3d 1034 (2000) (quoting Greenwood v. Dep’t of Motor Vehicles, 13 Wn. App. 624, 628, 536 P.2d 644 (1975)). ££[W]e may not delete language from an unambiguous statute: £ “Statutes must be interpreted and construed so that all the language used is given effect, with no portion rendered meaningless or superfluous.” ’ ” State v. J.P., 149 Wn.2d 444, 450, 69 P.3d 318 (2003) (quoting Davis v. Dep’t of Licensing, 137 Wn.2d 957, 963, 977 P.2d 554 (1999) (quoting Whatcom County v. City of Bellingham, 128 Wn.2d 537, 546, 909 P.2d 1303 (1996))).
¶17 Petitioners’ reading of “in a reckless manner” runs afoul of the aforementioned principle because it would *625render some words in the statute to be without meaning or purpose. Isolating “reckless” from the phrase “in a reckless manner,” as petitioners advocate, would render the word “manner” meaningless and superfluous. Petitioners, in short, would rewrite the vehicular homicide and vehicular assault statutes by stripping out the word “manner” so that an element of vehicular homicide or vehicular assault is “driving recklessly.” We should resist doing that because when interpreting a statute, “ ‘this court is required to assume the Legislature meant exactly what it said and apply the statute as written.’ ” Pearsall-Stipek, 141 Wn.2d at 767 (quoting In re Custody of Smith, 137 Wn.2d 1, 8, 969 P.2d 21 (1998)). In the vehicular homicide and vehicular assault statutes, the legislature said that operating or driving “a vehicle in a reckless manner,” not “driving recklessly,” was an element of the crime. We must assume that the legislature meant precisely what it said and apply the statute as written.
¶18 Another fundamental rule of statutory construction is that the legislature is deemed to intend a different meaning when it uses different terms. State v. Beaver, 148 Wn.2d 338, 343, 60 P.3d 586 (2002) (“[w]hen the legislature uses different words within the same statute, we recognize that a different meaning is intended.”); Simpson Inv. Co. v. Dep’t of Revenue, 141 Wn.2d 139, 160, 3 P.3d 741 (2000) (it is “well established that when ‘different words are used in the same statute, it is presumed that a different meaning was intended to attach to each word.’ ” (quoting State ex rel. Pub. Disclosure Comm’n v. Rains, 87 Wn.2d 626, 634, 555 P.2d 1368 (1976))).4 Here, the legislature chose to use the term “in a reckless manner” in the vehicular homicide and vehicular assault statutes and to *626use the term “reckless driving” in another.5 Because the legislature chose different terms, we must recognize that a different meaning was intended by each term.6
¶19 The structure of the vehicular homicide and vehicular assault statutes further dictates that “in a reckless manner” not be defined as “willful or wanton disregard for the safety of persons or property.” As the Court of Appeals correctly observed, “[t]here are three alternative means of committing both vehicular homicide and vehicular assault.” Roggenkamp, 115 Wn. App. at 935 (footnote omitted). These offenses can be committed in three alternative ways: by operating a motor vehicle either while “under the influence of intoxicating liquor or any drug,” “[i]n a reckless manner,” or “[w]ith disregard for the safety of others.” RCW 46.61.520, .522. If “in a reckless manner” is defined as driving “with willful or wanton disregard for the safety of others,” the “in a reckless manner” alternative of committing vehicular homicide or vehicular assault would be completely swallowed up and thus rendered meaningless and superfluous. Both the driving “in a reckless manner” alternative and the driving “with disregard for the safety of others” alternative would apply to the same act, but the “in a reckless manner” alternative would require proof that the defendant acted with willfulness or wantonness. The “in a reckless manner” alternative would be effectively written out of the statute as prosecutors, seeking to avoid having to prove the higher mental state, stopped charging defendants under the “in a reckless manner” alternative. We must assume that when the legislature created three alternative *627ways of committing vehicular homicide and vehicular assault, it meant for each alternative to be distinct.
3. The legislative histories of the vehicular homicide, vehicular assault, and reckless driving statutes make clear that “in a reckless manner” was intended to have a meaning distinct from “reckless driving”
¶20 The present reckless driving statute, RCW 46-.61.500, was enacted in 1965. See Laws of 1965, Ex. Sess., ch. 155, § 59. However, a statute similar to the current statute was enacted in 1937. Laws of 1937, ch. 189, § 118. The earlier statute made it unlawful to “operate a motor vehicle in a reckless manner” and directed that “\f\or the purpose of this section to ‘operate in a reckless manner’ shall be construed to mean the operation of a vehicle upon the public highways of this state in such a manner as to indicate either a willful or wanton disregard for the safety of persons or property.” Id. (emphasis added). The vehicular homicide statute (then known as negligent homicide by means of a motor vehicle) was also enacted in 1937. Laws of 1937, ch. 189, § 120. It provided that “[w]hen the death of any person shall ensue within one year as a proximate result of injury received by the operation of any vehicle ... in a reckless manner or with disregard for the safety of others, the person so operating such vehicle shall be guilty of negligent homicide by means of a motor vehicle.” Id. (emphasis added). In 1961, all laws relating to motor vehicles, including the 1937 reckless driving and vehicular homicide statutes, were repealed and reenacted as part of the motor vehicle code, Title 46 RCW. Laws of 1961, ch. 12. The 1937 reckless driving statute became RCW 46.56.020, but the language of the statute was unchanged. Id. The vehicular homicide statute became RCW 46.56.040, but the language of that statute, too, was unchanged. Id.
121 It was in 1965 that the legislature undertook a major revision of the State’s motor vehicle laws that af*628fected nearly the entire motor vehicle code.7 Laws of 1965, Ex. Sess., ch. 155. As noted above, this effort included a repeal of the 1937 reckless driving statute, Laws of 1965, Ex. Sess., ch. 155, § 91, and the enactment of an entirely new reckless driving statute, Laws of 1965, Ex. Sess., ch. 155, § 59. The 1965 reckless driving statute, codified at RCW 46.61.500, differs from the reckless driving law it replaced in that it no longer employed the term “in a reckless manner.” Because the new statute did not refer to operating a motor vehicle “in a reckless manner,” the language of the 1937 reckless driving statute dictating a unique construction of “in a reckless manner” for purposes of that section was necessarily omitted. The only construction of “in a reckless manner” that remained is the one articulated by this court in Bowman: driving in a “rash or heedless manner, indifferent to the consequences.” Bowman, 57 Wn.2d at 271 (emphasis omitted).
¶22 This history demonstrates that the legislature has always intended that “reckless manner” as used in the vehicular homicide and vehicular assault statutes not be defined as “willful or wanton disregard for the safety of persons or property.” Between 1937 and 1965 both the reckless driving statute and the vehicular homicide statute employed the term “in a reckless manner,” but the reckless driving statute expressly provided that the phrase “operate in a reckless manner” was to be given an exceptional construction unique to that section. As used elsewhere in the motor vehicle laws, “in a reckless manner” was to be defined differently.8 By expressly limiting the “willful or *629wanton disregard for the safety of persons or property” construction of “in a reckless manner” to the reckless driving statute only, the 1937 legislature clearly demonstrated its intent that “in a reckless manner” as used in the vehicular homicide statute was not to mean “willful or wanton disregard for the safety of persons or property.”
¶23 In the 1965 revisions to the motor vehicle code, the legislature used different terminology to describe the offense of reckless driving. This choice of language achieved the legislature’s purpose of criminalizing driving a vehicle in willful or wanton disregard for the safety of persons or property and eliminating the confusion over the meaning of “reckless manner,” as discussed in State v. Dichert, 194 Wash. 629, 632, 79 P.2d 328 (1938). That the 1965 reckless driving statute was enacted in order to differentiate between “reckless driving” and driving “in a reckless manner” reinforces the conclusion that the legislature intended “reckless driving” to have a meaning distinct from “in a reckless manner.”
 ¶24 When amending a statute, the legislature is presumed to know how the courts have construed and applied the statute. In re Pers. Restraint of Quackenbush, 142 Wn.2d 928, 936, 16 P.3d 638 (2001). Furthermore, “[i]t is a fundamental rule of statutory construction that once a statute has been construed by the highest court of the state, that construction operates as if it were originally written into it.” Johnson v. Morris, 87 Wn.2d 922, 927, 557 P.2d 1299 (1976). Thus, our definition of “reckless manner” as used in the vehicular homicide statute, articulated in Bowman, 57 Wn.2d at 271, operates as if it were originally written into the vehicular homicide statute and we must presume that the legislature was aware of this construction.
¶25 The vehicular homicide and vehicular assault statutes have been recodified or amended numerous times *630since they were enacted. See Laws of 2001, ch. 300, § 1; Laws of 1998, ch. 211, § 2; Laws of 1996, ch. 199, § 8; Laws of 1996, ch. 199, § 7; Laws of 1991, ch. 348, § 1; Laws of 1983, ch. 164, § 2; Laws of 1983, ch. 164, § 1; Laws of 1975, 1st Ex. Sess., ch. 287, § 3; Laws of 1973, 2d Ex. Sess., ch. 38, § 2; Laws of 1970, Ex. Sess., ch. 49, § 5; Laws of 1965, Ex. Sess., ch. 155, § 63; Laws of 1961, ch. 12, § 46.56.040. Despite these many statutory changes, the legislature has never availed itself of the opportunity to redefine the term “in a reckless manner” as used in the vehicular assault or vehicular homicide statutes. Because the legislature has acquiesced in this court’s definition of “in a reckless manner,” we will not alter our interpretation of that term until the legislature provides a different definition.
 ¶26 In sum, we find no basis upon which to export the “willful or wanton disregard for the safety of persons or property” language used in the reckless driving statute and import it to define the term “in a reckless manner” in the two pertinent felony statutes. We conclude, therefore, that the courts below applied the correct definition of the term “in a reckless manner.”
B. Did the Court of Appeals err when it held the evidence was sufficient for the trial court to find that Roggenkamp’s actions were the sole proximate cause of the accident?
¶27 Roggenkamp makes the additional argument that JoAnn Carpenter’s actions prior to the fatal incident were a superseding event that renders his conviction improper9 and that the Court of Appeals erred in not so concluding. We have reviewed the Court of Appeals decision resolving this issue in favor of the State and find ourselves entirely in *631agreement with the decision and the reasoning that led to it.
¶28 As the Court of Appeals pointed out, JoAnn Carpenter’s actions were, at most, a concurring cause, not a superseding cause of the accident. A concurring cause does not shield a defendant from a vehicular homicide conviction. State v. Souther, 100 Wn. App. 701, 710-11, 998 P.2d 350, review denied, 142 Wn.2d 1007, 34 P.3d 1232 (2000). We, therefore, affirm the Court of Appeals on this issue.
IV
¶29 For more than four decades we have defined the term “reckless manner,” as used in the vehicular assault and vehicular homicides statutes, as meaning to operate a vehicle in a “rash or heedless manner, indifferent to the consequences.” The express language of the aforementioned statutes as well as legislative history and recent case law does not provide any basis for departing from this traditional definition. Therefore, we reaffirm that the “rash or heedless manner, indifferent to the consequences” definition is the proper definition of the term “reckless manner” as it appears in RCW 46.61.520(l)(b) and RCW 46.61-.522(l)(a). We hold additionally that JoAnn Carpenter’s actions were, at the very most, a concurring cause of the accident and not a superseding cause as a matter of law. Therefore, we affirm the Court of Appeals in both of these cases.
C. Johnson, Madsen, Bridge, Owens, and Fairhurst, JJ., and Ireland, J. Pro Tern., concur.

 RCW 46.61.522(1), the vehicular assault statute, reads:
“(1) A person is guilty of vehicular assault if he or she operates or drives any vehicle:
“(a) In a reckless manner and causes substantial bodily harm to another; or
“(b) While under the influence of intoxicating liquor or any drug, as defined by RCW 46.61.502, and causes substantial bodily harm to another; or
“(c) With disregard for the safety of others and causes substantial bodily harm to another.” (Emphasis added).
RCW 46.61.520(1), the vehicular homicide statute, reads:
“(1) When the death of any person ensues within three years as a proximate result of injury proximately caused by the driving of any vehicle by any person, the driver is guilty of vehicular homicide if the driver was operating a motor vehicle:
“(a) While under the influence of intoxicating liquor or any drug, as defined by RCW 46.61.502; or
“(b) In a reckless manner-, or
“(c) With disregard for the safety of others.” (Emphasis added.)


 RCW 46.61.500(1), the reckless driving statute, in pertinent part, reads: “Any person who drives any vehicle in willful or wanton disregard for the safety of persons or property is guilty of reckless driving.”


 The dissent suggests that a provision in Washington’s criminal code, RCW 9A.08.010(l)(e), which provides a default definition of “recklessness,” should apply here. Because we do not read the word “reckless” in isolation, RCW 9A-.08.010(l)(c) is not applicable.


 The dissent points out that we also recognize the inverse rule. Dissent at 632-34. “When the same word or words are used in different parts of the same statute, it is presumed that the words of the enactment are intended to have the same meaning.” Medcalf v. Dep’t of Licensing, 133 Wn.2d 290, 300-01, 944 P.2d 1014 (1997) (emphasis added); see DeGrief v. City of Seattle, 50 Wn.2d 1, 11, 297 P.2d 940 (1956). However, here the legislature did not use “the same word or words” but, rather, used different terms, i.e., “in a reckless manner” and “reckless driving.”


 The dissent claims that we make our distinction between the vehicular homicide and vehicular assault statutes and the reckless driving statute based on use of the terms “operates” or “operating” in the vehicular homicide and vehicular assault statutes and the term “drives” in the reckless driving statute. Dissent at 635-36. In fact the distinction we draw is based on use of the term “reckless manner” in the vehicular homicide and vehicular assault statutes and “reckless driving” in the reckless driving statute. That distinction is not, as the dissent suggests “mere semantics.” Id. at 636 (emphasis added).


 As the dissent points out, RCW 46.98.020 states that provisions of Title 46 RCW “shall be construed in pari materia.” Because we deal here with different terms, RCW 46.98.020 does not require us to give these terms the same definition.


 The 1965 revision of the motor vehicle code was contained in House Bill 234. Contrary to the dissent’s suggestion, House Bill 234 was not enacted “to remove the phrase ‘[flor the purpose of this section.’ ” Dissent at 639. House Bill 234 was a major revision of the State’s motor vehicle laws and constituted over 90 sections.


 Consistent with the express language of the 1937 reckless driving statute, this court recognized the distinction between construction of the term “in a reckless manner” as used in the reckless driving statute and that term as used in the vehicular homicide statute. State v. Dickert, 194 Wash. 629, 632, 79 P.2d 328 (1938). This distinction was not, as the dissent claims, made between the terms “reckless driving” and “reckless manner.” Dissent at 636, 637. The distinction recognized in Dickert was between two different constructions of the same term'. *629“reckless manner.” See Dickert, 194 Wash, at 631-32. The exceptional construction dictated in the 1937 reckless driving statute applied to the term “in a reckless manner” not the term “reckless driving.”


 Roggenkamp points to Carpenter’s “absolute minimum” 0.13 blood alcohol concentration, her alleged running of a stop sign immediately prior to the collision, and the fact he locked his car’s brakes immediately prior to the wreck and went into an uncontrolled skid as support for his argument that the evidence was insufficient to establish that his actions were the proximate cause of JoAnn Carpenter’s and Andrew Strand’s injuries and Michael Carpenter’s death. Clerk’s Papers at 124.